     Case 2:20-cv-06073-AB-PD Document 1 Filed 07/08/20 Page 1 of 43 Page ID #:1



 1     Jeffrey S. Behar, Esq., Bar No. 81565
       Tina I. Mangarpan, Esq., Bar No. 117898
 2     FORD, WALKER, HAGGERTY & BEHAR
 3     One World Trade Center
       Twenty-Seventh Floor
 4
       Long Beach, California 90831-2700
 5     (562) 983-2500
 6
       Attorneys for Defendant, AMERICAN AIRLINES, INC.
 7
 8
 9
10                               UNITED STATES DISTRICT COURT
11                             CENTRAL DISTRICT OF CALIFORNIA
12
13     DAVID KRISHOCK,                   )                 No.     20-cv-6073
                                         )
14                       Plaintiff,      )                 NOTICE OF REMOVAL OF ACTION
                                         )                 UNDER 28 U.S.C. 1331 28 U.S.C.
15            vs.                        )                 §1441(c)
                                         )
16     AMERICAN AIRLINES, INC., and DOES )                 [CIVIL COVER SHEET;
       1 to 50,                          )                 CERTIFICATE OF SERVICE OF
17                                       )                 NOTICE TO ADVERSE PARTY OF
                         Defendants.     )                 REMOVAL TO FEDERAL COURT
18                                       )                 NOTICE OF INTERESTED PARTIES;
                                         )                 DEMAND FOR JURY TRIAL FILED
19                                       )                 CONCURRENTLY HEREWITH]
                                         )
20
21
              TO THE CLERK OF THE ABOVE-ENTITLED COURT:
22
              PLEASE TAKE NOTICE that defendant, AMERICAN AIRLINES, INC., hereby
23
       removes to this Court the state court action described below.
24
              1.     On May 21, 2020, an action was commenced in the Los Angeles Superior Court
25
       entitled David Krishock v. American Airlines, Inc., and Does 1-50 Case Number
26
       20STCV19463. A copy of the Complaint is attached hereto as Exhibit "A."
27
              2.     The first date upon which defendant, AMERICAN AIRLINES, INC., received a
28


                                                       1
            NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. 1331 28 U.S.C. §1441(c)
     Case 2:20-cv-06073-AB-PD Document 1 Filed 07/08/20 Page 2 of 43 Page ID #:2



 1     copy of said Complaint was June 9, 2020 when defendant was served with a copy of said
 2     Summons and Complaint via CT Corporation. A copy of the Service of Process Transmittal and
 3     Summons is attached hereto as Exhibit "B."
 4            3.      This action is a civil action of which the Court has original jurisdiction under 28
 5     U.S.C. Section 1331, and is one which may be removed to this Court by defendant pursuant to
 6     the provisions of 28 U.S.C. Section 1441(c) in that it arises under treaties of the United States:
 7     specifically, the Warsaw Convention, also known as the Convention of the Unification of
 8     Certain Rules Relating to International Transportation by Air, October 12, 1929, 49 Stat. 3000
 9     (1934), T.S. No. 876, appended to 49 U.S.C. Section 40105; and the Multilateral Convention for
10     International Carriage by Air Treaty Doc. 106-45 (1999 U.S.T. Lexis 175), also known as the
11     Montreal Convention. See, El Al Israel Airlines, Ltd. v. Tseng, 525 U.S. 155, (1999), at 171
12     (actions arising under state law are preempted by the Warsaw Convention and the Convention is
13     the exclusive remedy for claims governed by the Convention). Plaintiff, David Krishock’s flight
14     originated from Narita International Airport in Narita, Chiba Japan and flew to Los Angeles
15     International Airport in Los Angeles, California when plaintiff alleges the event occurred and
16     thus qualifies as an international flight.
17            3.       The defendants identified as "Does 1 through 50” in plaintiff’s Complaint are
18     merely fictitious parties against whom no cause of action can be validly alleged.
19            5.      This notice is filed within thirty (30) days after defendant's initial notice of this
20     action. Defendant is not aware of any other Defendant that has been served with the Complaint
21     for purposes of joinder.
22            6.      Following the filing of this notice with this Court, written notice of the filing of
23     same will be provided to all attorneys of record, as required by law.
24            7.      Following the filing of this notice with this Court, a true and correct copy of same
25     will be filed with the Clerk of the Los Angeles Superior Court as required by law.
26            8.      Attached as Exhibits "A," and “B” to this notice are true and legible copies of all
27     process, pleadings, orders and other papers or exhibits of every kind on file in the Los Angeles
28     Superior Court.

                                                          2
             NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. 1331 28 U.S.C. §1441(c)
     Case 2:20-cv-06073-AB-PD Document 1 Filed 07/08/20 Page 3 of 43 Page ID #:3



 1              9.       No previous application for relief sought herein has been made to this Court or
 2     any other Court.
 3
 4     Dated: July 8, 2020

 5                                                   FORD, WALKER, HAGGERTY & BEHAR
 6
 7                                                   BY:       /S/ Tina I. Mangarpan
                                                               JEFFREY S. BEHAR, ESQ.
 8
                                                               TINA I. MANGARPAN, ESQ.
 9                                                             Attorneys for Defendant,
                                                               AMERICAN AIRLINES, INC.
10
       027\20\002\Pleadings\PL Ntc of Removal.docx
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                           3
              NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. 1331 28 U.S.C. §1441(c)
Case 2:20-cv-06073-AB-PD Document 1 Filed 07/08/20 Page 4 of 43 Page ID #:4




                           EXHIBIT “A”
Case 2:20-cv-06073-AB-PD Document 1 Filed 07/08/20 Page 5 of 43 Page ID #:5
Case 2:20-cv-06073-AB-PD Document 1 Filed 07/08/20 Page 6 of 43 Page ID #:6
Case 2:20-cv-06073-AB-PD Document 1 Filed 07/08/20 Page 7 of 43 Page ID #:7
Case 2:20-cv-06073-AB-PD Document 1 Filed 07/08/20 Page 8 of 43 Page ID #:8
Case 2:20-cv-06073-AB-PD Document 1 Filed 07/08/20 Page 9 of 43 Page ID #:9
Case 2:20-cv-06073-AB-PD Document 1 Filed 07/08/20 Page 10 of 43 Page ID #:10
Case 2:20-cv-06073-AB-PD Document 1 Filed 07/08/20 Page 11 of 43 Page ID #:11
Case 2:20-cv-06073-AB-PD Document 1 Filed 07/08/20 Page 12 of 43 Page ID #:12
Case 2:20-cv-06073-AB-PD Document 1 Filed 07/08/20 Page 13 of 43 Page ID #:13
Case 2:20-cv-06073-AB-PD Document 1 Filed 07/08/20 Page 14 of 43 Page ID #:14
Case 2:20-cv-06073-AB-PD Document 1 Filed 07/08/20 Page 15 of 43 Page ID #:15
Case 2:20-cv-06073-AB-PD Document 1 Filed 07/08/20 Page 16 of 43 Page ID #:16
Case 2:20-cv-06073-AB-PD Document 1 Filed 07/08/20 Page 17 of 43 Page ID #:17
Case 2:20-cv-06073-AB-PD Document 1 Filed 07/08/20 Page 18 of 43 Page ID #:18
Case 2:20-cv-06073-AB-PD Document 1 Filed 07/08/20 Page 19 of 43 Page ID #:19
Case 2:20-cv-06073-AB-PD Document 1 Filed 07/08/20 Page 20 of 43 Page ID #:20
Case 2:20-cv-06073-AB-PD Document 1 Filed 07/08/20 Page 21 of 43 Page ID #:21
Case 2:20-cv-06073-AB-PD Document 1 Filed 07/08/20 Page 22 of 43 Page ID #:22
Case 2:20-cv-06073-AB-PD Document 1 Filed 07/08/20 Page 23 of 43 Page ID #:23
Case 2:20-cv-06073-AB-PD Document 1 Filed 07/08/20 Page 24 of 43 Page ID #:24
Case 2:20-cv-06073-AB-PD Document 1 Filed 07/08/20 Page 25 of 43 Page ID #:25
Case 2:20-cv-06073-AB-PD Document 1 Filed 07/08/20 Page 26 of 43 Page ID #:26
Case 2:20-cv-06073-AB-PD Document 1 Filed 07/08/20 Page 27 of 43 Page ID #:27
Case 2:20-cv-06073-AB-PD Document 1 Filed 07/08/20 Page 28 of 43 Page ID #:28
Case 2:20-cv-06073-AB-PD Document 1 Filed 07/08/20 Page 29 of 43 Page ID #:29
Case 2:20-cv-06073-AB-PD Document 1 Filed 07/08/20 Page 30 of 43 Page ID #:30
Case 2:20-cv-06073-AB-PD Document 1 Filed 07/08/20 Page 31 of 43 Page ID #:31
Case 2:20-cv-06073-AB-PD Document 1 Filed 07/08/20 Page 32 of 43 Page ID #:32
Case 2:20-cv-06073-AB-PD Document 1 Filed 07/08/20 Page 33 of 43 Page ID #:33
Case 2:20-cv-06073-AB-PD Document 1 Filed 07/08/20 Page 34 of 43 Page ID #:34
Case 2:20-cv-06073-AB-PD Document 1 Filed 07/08/20 Page 35 of 43 Page ID #:35
Case 2:20-cv-06073-AB-PD Document 1 Filed 07/08/20 Page 36 of 43 Page ID #:36
Case 2:20-cv-06073-AB-PD Document 1 Filed 07/08/20 Page 37 of 43 Page ID #:37
Case 2:20-cv-06073-AB-PD Document 1 Filed 07/08/20 Page 38 of 43 Page ID #:38
Case 2:20-cv-06073-AB-PD Document 1 Filed 07/08/20 Page 39 of 43 Page ID #:39
Case 2:20-cv-06073-AB-PD Document 1 Filed 07/08/20 Page 40 of 43 Page ID #:40




                            EXHIBIT “B”
Case 2:20-cv-06073-AB-PD Document 1 Filed 07/08/20 Page 41 of 43 Page ID #:41
Case 2:20-cv-06073-AB-PD Document 1 Filed 07/08/20 Page 42 of 43 Page ID #:42
Case 2:20-cv-06073-AB-PD Document 1 Filed 07/08/20 Page 43 of 43 Page ID #:43



 1                              PROOF OF SERVICE BY MAIL – F.R.Civ.P. 5)
 2                                DOCUMENTS FILED ELECTRONICALLY

 3   UNITED STATES DISTRICT COURT                               )
                                                                )
 4   CENTRAL DISTRICT OF CALIFORNIA                             )

 5   I am employed in the aforesaid county; I am over the age of eighteen years and not a party to the within
     entitled action; my business address is: One World Trade Center, Twenty-Seventh Floor, Long Beach,
 6   California 90831-2700.

 7   On July 8, 2020, I served the within: NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. 1331 28
     U.S.C. §1441(c) on the interested parties in said action,
 8
          by personally delivering it to the person(s) indicated below in the manner as provided in FRCivP5(b);
 9
     __ by depositing it in the United States Mail at Long Beach, California, in a sealed envelope with the
10   postage fully prepaid to the following;

11    X (BY ELECTRONIC SERVICE) I caused such document to be Electronically Served on all parties
     through the United States District Court – Central District for the above-entitled case. This service
12   complies with CCP §1010.6. The file transmission was reported as complete and a copy of the “Filing
     Receipt” page will be maintained with the original document in our office.
13
       Walter J. Wabby, Esq.                                    Attorneys for Plaintiff, DAVID KRISHOCK
14     Law Office of Wabby & Wabby
15     21031 Ventura Blvd, Suite 921
       Woodland Hills, CA 91364-2263
16     (818) 347-6230; (818) 347-6554 Fax
       walterjwabby@wabbylaw.com
17
18   ___ I hereby certify that I am a member of the Bar of the United States District Court, Central District of
     California.
19
     _X_ I hereby certify that I am employed in the office of a member of the Bar of this Court at whose direction
20   the service was made.
21   _X_ I hereby certify under the penalty of perjury that the foregoing is true and correct.
22   Executed on July 8, 2020, at Long Beach, California.
23
24
25
26
27
28


                                                            4
           NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. 1331 28 U.S.C. §1441(c)
